263 S.E.2d 563 (1980)
STATE of North Carolina
v.
Elwood SMITH.
No. 19.
Supreme Court of North Carolina.
March 5, 1980.
*564 Keith M. Stroud, Charlotte, for defendant.
Atty. Gen. Rufus L. Edmisten by Sp. Deputy Atty. Gen. Thomas F. Moffitt, Raleigh, for the State.
COPELAND, Justice.
Defendant presents one assignment of error. He contends that the trial judge erred in accepting the jury's written verdict because it was improper in form. On the written verdict form, which is required by G.S. 15A-1237, the relevant issues which were submitted are:
"Is the defendant, Elwood Smith, guilty or not guilty of assault with a deadly weapon with intent to kill, thereby inflicting serious bodily injury?"
"Is the defendant, Elwood Smith, guilty or not guilty of the unlawful killing of Gary Stratton with malice and with premeditation and deliberation; i. e., first degree murder?"
The jury answered these two issues "yes" rather than "guilty." Defendant argues that he is unable to determine whether the jury found him guilty of the two offenses for which he has been convicted and sentenced.
We hold that the trial judge did not err in accepting the jury's verdicts. The requirement under our case law is that if the verdict substantially answers the issue(s) so as to permit the trial judge to pass judgment in accordance with the manifest intention of the jury, then the verdict should be received and recorded. State v. Hampton, 294 N.C. 242, 239 S.E.2d 835 (1978). The manifest intention of the jury is absolutely and unequivocally clear in this case from the written verdict form and *565 from the further recorded proceedings had during and after the return of the verdicts. The statutory requirement of a written jury verdict was intended to cure defects that would occur in the verdict if the jury foreman inadvertently omitted some essential element of a verdict in stating it orally. Official Commentary, G.S. 15A-1237. That statute does not bar inquiry from the court or a polling of the jury to insure that the written verdict is sufficiently clear and free from doubt. Indeed, G.S. 15A-1237(a) requires that the verdict be returned in open court and G.S. 15A-1238 requires that the jury be polled if a motion for polling is made by any party after the return of the verdict.
When the jury returned to the courtroom with its verdicts, the court inquired as to whether it had found the defendant guilty or not guilty of first degree murder and the foreman answered "guilty." The trial judge asked the jury if that was the verdict of all of the members of the jury and they replied "yes." The procedure was the same with respect to the assault charge. Furthermore, the defendant moved to have the jury polled. Each juror individually answered "yes" when asked by the Clerk of Court if it was his verdict that defendant was guilty of first degree murder, "yes" when asked if that was still his verdict, "yes" when asked if it was his verdict that defendant was guilty of assault with a deadly weapon with the intent to kill, and "yes" when asked if that was still his verdict. After the twelfth juror was polled, the entire jury stood and together answered "yes" when asked if they all agreed that it was their verdict that defendant was guilty of first degree murder and together they answered "yes" when asked if it was their verdict that defendant was guilty of assault with a deadly weapon with intent to kill.
Whatever uncertainty there may have been in the written verdicts of the jury, it was surely removed upon the trial judge's receipt of the verdicts from the jury foreman and upon the polling of the jury by the Clerk of Court. No doubtful or insufficient verdicts were received in this case. See, Davis v. State, 273 N.C. 533, 160 S.E.2d 697 (1968). The trial judge properly received the verdicts, entered the judgments and sentenced defendant in accordance with those verdicts.
Due to the seriousness of the charges and the severity of the sentences imposed, we have examined the entire record and we find that the defendant has received a fair trial free from prejudicial error.
NO ERROR.